                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

VICTORIA MARION,

       Plaintiff,

v.                                                               Case No: 6:19-cv-176-Orl-18GJK

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                               REPORT AND RECOMMENDATION 1

       Pending before the Court is Plaintiff’s Unopposed Motion for Fees Pursuant to the

Equal Access to Justice Act (“EAJA”) (Doc. 26). Plaintiff requests an award of fees in the

amount of $6,4760.40 calculated at the rate of $205.60 per hour for work performed in

2019 and 2020 (Id., at 1, 6, 12). The motion includes an EAJA Limited Power of Attorney

and Fee Agreement – Federal Court, both signed by Plaintiff, and a detailed timesheet of

Plaintiff’s counsel’s time spent on this matter (Doc. 26, at 10-12). Defendant has no

objection to the requested relief (Doc. 26 at 7).

       On January 10, 2020, the Court entered its Opinion and Order reversing the

Commissioner’s decision and remanding this case for further proceedings pursuant to 42

U.S.C. § 405(g) (Doc. 24). The Clerk of Court entered judgment for Plaintiff on the same

day (Doc. 25). Plaintiff timely filed her application for attorney’s fees on March 27, 2020

(Doc. 26).




       1   Judge Smith is temporarily handling this case for Judge Kelly.
       Under the EAJA, a claimant is eligible for an attorney fee award where: (1) she is

the prevailing party in a non-tort suit involving the United States; (2) the Government’s

position was not substantially justified; (3) the claimant filed a timely application for

attorney’s fees; (4) the claimant had a net worth of less than $2 million at the time the

complaint was filed; and (5) there are no special circumstances which would make the

award of fees unjust. 28 U.S.C. § 2412(d).

       Plaintiff alleges that she is the prevailing party, that the Commissioner’s position in

the underlying action was not substantially justified, and that her net worth at the time this

case was filed was less than two million dollars (Doc. 26 at 1-2). The Commissioner does

not dispute these claims. Accordingly, I respectfully recommend that the district judge

GRANT Plaintiff’s unopposed motion for attorney’s fees (Doc. 26) and award Plaintiff

EAJA fees in the amount of $6,476.40.

                                       Notice to Parties

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual

finding or legal conclusion the district judge adopts from the Report and

Recommendation. See 11th Cir. R. 3–1.

       RECOMMENDED in Orlando, Florida on April 6, 2020.




Copies furnished to:

       Presiding United States District Judge
       Counsel of Record



                                              -2-
